Citation Nr: 0022680	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from September 1961 until 
September 1963.  

The veteran asserts that his tinnitus and hearing loss 
disabilities merit higher evaluations as these disorders 
produce significant audiological impairment.  The letter 
signed by the veteran and received by the RO on August 1, 
1995, which was accepted by the RO as a notice of 
disagreement (NOD), expressed disagreement with the 10 
percent disability evaluations assigned for both the tinnitus 
and the bilateral hearing loss.  However, the August 1995 
statement of the case (SOC) did not include the issue of an 
increased rating for tinnitus.  The veteran has continued to 
complain of tinnitus in written statements to the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  In this regard, the 
Board notes that appellate review of an RO decision is 
initiated by a timely filed NOD and completed by a timely 
filed substantive appeal after a SOC is furnished. 38 
U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 20.200 (1999). A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or correspondence 
containing the necessary information. 38 C.F.R. § 20.202 
(1999). A substantive appeal must be filed within 60 days of 
the date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one- year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. 38 C.F.R. § 20.302(b) (1999). A 
substantive appeal postmarked prior to the expiration of the 
applicable time period will be accepted as timely filed. In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA. 38 C.F.R. § 20.305 (1999). The 
Court has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal. See Roy v. Brown, 5 Vet. App. 
554 (1993). Consequently, the appellant is hereby informed 
that he must file a timely and adequate substantive appeal 
concerning the tinnitus after the issuance of a SOC.  

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated have been amended, effective June 10, 
1999.  38 C.F.R. § 4.85 et seq. (see 64 Fed. Reg. 25,202-10).  
These regulations were not considered by the RO.  In 
particular, the changes to 38 C.F.R. § 4.86 appear to be 
applicable.  Further, the veteran has not been apprised of 
these changes.  As these issues are on appeal the RO should 
provide the veteran with revised rules and regulations that 
pertain to hearing loss disabilities, especially 38 C.F.R. 
§ 4.86 (1999).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should evaluate the 
appellant's claims of entitlement to 
increased ratings for his hearing loss 
disability and tinnitus with 
consideration of the most recent changes 
in the laws and regulations that pertain 
to impairment of auditory acuity.  See 
38 C.F.R. Part 4, § 4.85 and 4.86, 
Diagnostic Codes 6101 and 6260 (effective 
June 10, 1999).  If necessary, any 
additional development should be 
undertaken before the RO considers the 
disabilities under the new rating 
criteria.  

2.  The RO should issue a statement of 
the case (SOC) concerning the issue of 
the evaluation of the service-connected 
tinnitus.  The veteran and his 
representative should be given an 
appropriate period of time within which 
to respond.  

3.  The RO should issue a supplemental 
SOC, which should include the revised 
rating criteria in 38 C.F.R. § 4.86, 
concerning the issue of the evaluation of 
the service-connected hearing loss.  The 
veteran and his representative should be 
given an appropriate period of time 
within which to respond.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




